EXHIBIT 10.1
 
EMPLOYMENT AGREEMENT
 
This Employment Agreement (this “Agreement”) is made as of this 11th day of
September 2008, by and between SinoHub, Inc., a Delaware corporation (the
“Company”), and Tracy A. Edwards (the "Employee").


WHEREAS, the Company wishes to secure the employment of the Employee and the
Employee wishes to be so employed by the Company.


NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained and intending to be legally bound hereby, it is hereby agreed by and
between the parties as follows:


(1)           Employment.  Subject to the terms and conditions of this
Agreement, the Company hereby employs the Employee to perform such duties as may
from time to time be prescribed by the Chief Executive Officer of the Company,
subject in all instances to the general supervision and direction of the Board
of Directors of the Company.  The Employee hereby accepts such employment.


(2)           Duties.  The Employee shall serve as Chief Financial Officer and
Corporate Secretary of the Company and shall perform and discharge fully and
faithfully such duties as are assigned to him pursuant to Section 1.  The
Employee’s initial duties hereunder shall include, but not be limited to,
overseeing the day-to-day financial operations of the Company and its
subsidiaries and such other duties and responsibilities as are customarily
undertaken by a chief financial officer of a corporation.  The Employee will
operate within the guidelines, budgets, policies and procedures now or hereafter
established by the Company, copies of which shall be provided to the Employee or
of which the Employee is aware.


(3)           Salary.  The Company shall pay the Employee, during the Term (as
defined below) of this Agreement, a salary of US$180,000 (as calculated on an
annualized basis) (the “Salary”), before applicable withholding taxes, payable
in accordance with normal Company pay policies. The Employee understands and
agrees that the Salary may be reviewed on an annual or more frequent basis, and
may be subject to modification.


(4)           Bonus.  During the Term (as defined below), the Employee will be
eligible to receive a bonus of up to US$10,000 per fiscal quarter subject to the
achievement of and based upon criteria to be determined in the sole discretion
of the Chief Executive Officer of the Company.  The Employee agrees and
acknowledges that in the event that his employment with the Company is
terminated for any reason, he will not be entitled to any bonus, including a pro
rata bonus, potentially payable relative to the year in which his employment is
terminated.
 
 

Employment Agreement 
Page 1 
   

--------------------------------------------------------------------------------


 
(5)           Equity. The Company and the Employee acknowledge and agree that
the Company intends to, but has not yet, adopted an equity incentive plan (the
“Plan”).  Consequently, the Company and the Employee agree that after the
adoption of the Plan the Company shall issue to the Employee, as mutually agreed
upon by the Company and the Employee, either: (a) 200,000 shares of restricted
Common Stock of the Company (the “Restricted Shares”); or (b) a stock option to
purchase 200,000 shares of Common Stock (the “Option Shares”) of the Company
(the “Option”).  If the Company and the Employee agree that the Employee shall
receive the Restricted Shares, the issuance of such Restricted Shares shall be
contingent upon the Restricted Shares: (i) being issued to the Employee at a
price per share mutually agreeable to the parties; (ii) being subject to all of
the terms and conditions of the Plan; and (iii) being subject to the terms and
conditions of a restricted stock agreement (the “Restricted Stock Agreement”)
mutually agreeable to the parties which will provide, in part, that the
Restricted Shares shall be subject to a four (4) year reverse vesting schedule
which shall lapse as follows: 25% on the first anniversary of the Employee’s
start date and then 6.25% at the end of each subsequent fiscal quarter.  If the
Company and the Employee agree that the Employee shall receive the Option, the
issuance of the Option shall be contingent upon the Option: (x)  being
exercisable as to each Option Share at a price per share not less than the fair
market value of a share of Company’s Common Stock on the day that the Option is
issued; and (y) being subject to all of the terms of the Plan and a stock option
agreement by and between the Company and the Employee (the “Option Agreement”),
which will provide, in part, that the Option shall vest as to 25% of the Option
Shares on the first anniversary of the Employee’s start date and then 6.25% at
the end of each fiscal quarter thereafter.
 
(6)           Expenses.  The Employee shall be reimbursed for all reasonable,
ordinary, and necessary business expenses in accordance with Company
policy.  The Employee shall furnish the Company with the appropriate
documentation relating to such expenses and shall comply with any additional
requirements of the Company generally applicable to the Company's employees in
connection therewith.
 
(7)           Benefits.  During the Term hereof, the Employee shall be entitled
to the benefits generally made available to similarly situated employees of the
Company as offered from time to time and as approved by the Board of Directors
of the Company.
 
(8)           Vacation.  For each year during the Term, the Employee shall be
entitled to fifteen (15) business days paid vacation to be taken at such times
as not to unduly disrupt the business of the Company in accordance with the
vacation policies of the Company in effect from time to time.
 
(9)           Full-Time Duties.  The Employee shall devote the Employee’s full
working time, attention and best efforts to fulfill his duties hereunder and, to
the business and interest of the Company and its affiliates during the Term of
this Agreement.
 
(10)         Term and Termination.  The Employee shall be an “at will” employee
of the Company.  The Employee’s employment pursuant to the terms and conditions
of this Agreement shall commence on the date hereof and shall continue unless
and until terminated under any of the following circumstances (the “Term”):
 
(a)           Disability.  The Company may terminate the Employee’s employment
hereunder at any time and without further obligation after having established
the Employee’s long-term disability.  For purposes of this Agreement, "long-term
disability" shall mean the incapacity, by accident, sickness or otherwise so as
to render the Employee mentally or physically incapable of devoting to the
business of the Company the Employee’s full time, commercially reasonable
efforts, skill and attention, and such condition continues for a period of sixty
(60) consecutive days or ninety (90) total days in any twelve (12) month period.
 
 

Employment Agreement 
Page 2 
   

--------------------------------------------------------------------------------


 
(b)           With Cause.  The Company may terminate the Employee’s employment
hereunder at any time and without further obligation for cause.  For purposes of
this Agreement, "cause" shall mean the occurrence of any of the following events
on the part of the Employee during the Term hereof:
 
 
(i)
any act of personal dishonesty or a breach of trust in connection with the
Employee’s responsibilities to the Company and intended to result in substantial
personal enrichment of the Employee;

 
 
(ii)
the commission by the Employee of any crime classified as a felony under any
Federal, state or local law;

 
 
(iii)
continued violations by the Employee of the Employee’s obligations under this
Agreement after there has been delivered to the Employee a written demand for
performance from the Company which describes the basis for the Company’s belief
that the Employee has not substantially performed his duties and such violations
have not been corrected by the Employee within ten (10) days following such
demand;

 
 
(iv)
any breach by the Employee of the Non-Solicitation, Invention Assignment and
Non-Disclosure Agreement dated as of the date hereof by and between the Company
and the Employee (the “Inventions Agreement”);

 
 
(v)
the use by the Employee of a controlled substance without a prescription or the
use of alcohol which in any way impairs the Employee’s ability to carry out his
duties and responsibilities; or

 
 
(vi)
any violation or refusal to obey the lawful directives and/or instructions of
the Chief Executive Officer, President or Board of Directors of the Company
after there has been delivered to the Employee a written demand for performance
by the Company which describes the basis for the Company’s belief that the
Employee has not obeyed the lawful directives and/or instructions of the Chief
Executive Officer, President or Board of Directors of the Company and such
violation or refusal has not been corrected by the Employee within five (5) days
following such demand.

 
(c)           Without Cause.  The Company may terminate the Employee’s
employment hereunder at any time and for any reason without cause.
 
 

Employment Agreement 
Page 3 
   

--------------------------------------------------------------------------------


 
(d)           Employee Termination.  The Employee may terminate the Employee’s
employment hereunder at any time.


(11)           Severance.  If the Company terminates the Employee without cause
pursuant to Section 10(c) of this Agreement, the Company shall pay to the
Employee a sum equal to the lesser of: (a) one month of the Employee’s Salary
(calculated as of the last day of the Term) per year of the Employee’s
employment with the Company; and (b) six (6) months of the Employee’s Salary
(calculated as of the last day of the Term).  Notwithstanding the foregoing, the
Company shall not owe any monies to the Employee pursuant to the previous
sentence unless the Employee has been employed by the Company for one year after
the date of this Agreement.


(12)           Indemnity.  The parties will work together in good faith to enter
an Indemnity Agreement with terms and conditions consistent with those provided
to directors and officers of the Company generally.
 
(13)           Notices.  Any notice or other communication in connection with
this Agreement shall be deemed to be delivered if in writing (addressed as
provided below) and if either: (a) actually delivered (electronically or
physically) at said address; or (b) in the case of a letter, three (3) business
days shall have elapsed after the same shall have been deposited in the United
States mail, postage prepaid and registered or certified, return receipt
requested or forty eight (48) hours shall have elapsed after the same shall have
been deposited with an internationally recognized overnight courier; or (c) by
facsimile, when transmission acknowledged by telephonic receipt to the following
addresses:
 


If to the Company:


SinoHub, Inc.
2/F, M-10
Shenzhen High Tech Park
Shenzhen, China 518057
Fax: 011-86-755-26012224
Attn: Chief Executive Officer


With a copy to:


Seyfarth Shaw LLP
Two Seaport Lane
Boston, MA 02210
Fax: (617) 946-4801
Attn: William Hanlon, Esquire


If to the Employee:


Tracy A. Edwards
2505 26th Street
Santa Monica, CA 90405
Fax: (310) 450-2762
 
 

Employment Agreement 
Page 4 
   

--------------------------------------------------------------------------------


 
(14)           Entire Agreement/Amendment.  This Agreement (and the agreements
referred to herein) constitute the entire agreement between the parties with
respect to the subject matter hereof, and all promises, representations,
understandings, warranties and agreements with reference to the subject matter
hereof and inducements to the making of this Agreement relied upon by any party
hereto have been expressed herein and will be expressed in the: (a) Option Plan;
(b) Option Agreement or Restricted Stock Agreement (as applicable); and (c)
Inventions Agreement.  This Agreement may be amended only by a writing signed by
both parties hereto.
 
(15)           Governing Law.  This Agreement shall be deemed a contract made
under the laws of the State of California (without regard to its conflict of law
provisions) and, together with the rights and obligations of the parties
hereunder, shall be construed under and governed by the laws of such state.
 
(16)           Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
 
(17)           Effect of Headings.  Any title of a section heading herein
contained is for convenience of reference only, and shall not affect the meaning
of construction or any of the provisions hereof.
 
(18)           Successors and Assigns.  All covenants, promises and agreements
by or on behalf of the parties contained in this Agreement shall inure to the
benefit of, and be binding upon, the successors and assigns of the parties
hereto.
 
IN WITNESS WHEROF, the parties hereto have caused this Agreement to be executed
in multiple counterparts as of the date set forth above by their duly authorized
representative.




EMPLOYEE
SINOHUB, INC.
    /s/ Tracy A. Edwards
 
By:
/s/ Henry T. Cochran
 
Tracy A. Edwards
   
Henry T. Cochran
        Chief Executive Officer  

 
 
 
 
 
 
 

Employment Agreement
 Page 5 
   

--------------------------------------------------------------------------------

 